Exhibit 10.1

 




NEW YORK MORTGAGE TRUST, INC.

 

INCENTIVE COMPENSATION PLAN FOR

THE YEAR ENDING DECEMBER 31, 2013

 

New York Mortgage Trust, Inc.’s Incentive Compensation Plan for the year ending
December 31, 2013 (the “Plan”) is a plan under which New York Mortgage Trust,
Inc. (the “Company”) intends to pay discretionary bonus awards (“Bonus Awards”)
to eligible employees. Bonus Awards under the Plan will be paid annually. The
amount of a Bonus Award will be based upon the Company’s and the employee’s
performance during the fiscal year. The portion of the Plan payable under the
Quantitative Component (as defined below) is intended to provide employees with
“performance-based compensation” within the meaning of Section 162(m) of the
Internal Revenue Code.

 

Purposes. The Plan is a component of the Company’s overall strategy to pay its
employees for performance. The purposes of the Plan are to: (i) attract and
retain top performing employees; (ii) motivate employees by tying compensation
to the Company’s financial performance and (iii) reward exceptional individual
performance that supports the Company’s overall objectives.

 

Effective Date. All eligible employees of the Company may participate in the
Plan, except for employees who commence employment pursuant to an offer letter
that excludes participation in the Plan. Those employees who are determined to
be eligible for Bonus Awards under the Plan are called “Participants.” An
employee must commence employment or otherwise become eligible to participate in
the Plan no later than July 1 of the Plan year; provided, however that the
Compensation Committee of the Board of Directors of the Company, or its delegate
(the “Compensation Committee”), may make exceptions to this requirement in its
sole discretion as it deems appropriate. Being a Participant does not entitle
the individual to receive a Bonus Award.

 

Plan Year. The Plan operates on a fiscal year basis, January 1st through
December 31st (the “Fiscal Year”), commencing on January 1, 2013.

 

Bonus Awards. Bonus Awards are discretionary payments. A Participant must be an
active employee in good standing and on the Company’s payroll on the day the
Bonus Award is paid to receive any portion of the bonus payment. A Participant
who is not actively employed or on an approved payroll for whatever reason on
the date a Bonus Award is paid is not entitled to a partial or pro rata Bonus
Award. Notwithstanding the foregoing, a Participant may be eligible to receive a
Bonus Award pursuant to his or her employment agreement even if such Participant
is not actively employed or on an approved payroll on the date a Bonus Award is
paid. Additionally, the Compensation Committee may make exceptions to the
foregoing in its sole discretion as it deems appropriate. There is no minimum
award or guaranteed payment. Bonus Awards will be paid within 75 days of the
Fiscal Year end. A Bonus Award is calculated at the discretion of the
Compensation Committee after considering the Company’s performance, the
Participant’s minimum, target and maximum bonus opportunities in light of the
Company’s performance and the employee’s performance for the Fiscal Year.

 

 
 

--------------------------------------------------------------------------------

 

 

Components of the Plan. The Plan shall be divided into two components, a
quantitative component (the “Quantitative Component”) and a qualitative
component (the “Qualitative Component”). The Quantitative Component will be
based on the Company’s Adjusted Return on Equity (“AROE”) as defined below. The
amount of each Participant’s bonus will be contingent on the Company’s returns
meeting certain performance levels (as described below).

 

(i)Quantitative Component. The size of the Quantitative Component shall be
contingent upon the Company’s AROE exceeding specified hurdle rates for the
Fiscal Year set by the Compensation Committee. The size of the Quantitative
Component of each Participant’s Bonus Award shall be based on the Participant’s
responsibilities at the Company. The percentages of his or her quantitative
component will be as follows:

 

           

Quantitative Percentage of Bonus Award

Name

     

Steven R. Mumma

 

80%

 

Nathan R. Reese

 

65%

 

All Other Employees

Will vary based on employee

 

Adjusted Return on Equity. The Quantitative Component is based on AROE. AROE
shall equal (i) (A) GAAP Net income, as reported in the annual financial
statements for the Fiscal Year, excluding unrealized gains and losses related to
the consolidated multi-family loans held in securitization trusts divided by (i)
the annual average GAAP equity, as reported each quarter on Form 10-Q and for
the fourth quarter the GAAP equity as reported on Form 10-K, adjusted for the
unrealized gains and losses related to the consolidated multi-family loans held
in securitization trusts included in the balance sheet for the respective
period. Each quarter will be calculated and then averaged by taking the previous
quarter end adjusted equity balance and the current quarter end adjusted equity
balance and dividing by two to establish the quarterly average. Each quarterly
average will be averaged to obtain an annual average. The Compensation Committee
may elect to adjust the average GAAP equity balance for capital raises that
occurred during the period to properly reflect the weighted average amount
outstanding during the period.

 

 
 

--------------------------------------------------------------------------------

 

 

 

The Quantitative Component payout amount shall be determined by Participant as
follows:

             

Adjusted Average

Return on Equity

Multiple of Base Salary

 

Target

 

Steven Mumma

Nathan Reese

 

< 8%

0%

0%

 

10%

100%

50%

 

14%

200%

100%

Target

18%

300%

150%

 

>18%

300% -- any amounts in excess of 300% is at discretion of Compensation Committee

   

 

For all other Participants, the payout percentages will vary based on the
employee. Payout percentages will be pro rated based on achievement of average
AROE between specified hurdles. Actual Bonus Award earned under the Quantitative
Component is calculated by multiplying the product of the applicable payout
percentage by the Participant’s base salary. Notwithstanding the table above,
the Compensation Committee may decide to increase or decrease the percentage
payout based on the Company’s performance relative to its peers.

 

(ii) Qualitative Component. The percentage of the Qualitative Component for the
Bonus Award by Participant shall be determined by subtracting the Participant’s
Quantitative Component percentage from 100%. The Qualitative Component for each
Participant can range from zero up to 3 times their respective base salary
multiplied by the Qualitative Component percentage.

 

 
 

--------------------------------------------------------------------------------

 

 

The Compensation Committee may consider the following qualitative performance
factors when determining the amount of the Qualitative Component in addition to
any other factors that the Compensation Committee deems to be appropriate: (i)
for the Chief Executive Officer (the “CEO”): (A) leadership of the Company, (B)
investor relations, shareholder communications and capital raising, (C) the
Company’s performance relative to its budget and (D) risk management and capital
preservation, and (ii) for all other Participants, qualitative performance
objectives determined annually by the CEO and the Board, which may include
criteria such as: (A) business unit/functional area performance and (B)
leadership and organizational development.

 

Form of Bonuses.

 

(i)Size of Cash Component of Bonus Awards. Bonus Awards under the Plan may be
paid in cash, or depending on the size of the bonus award, a combination of cash
and restricted stock. The following table defines the form of Bonus Award
payment for each Participant at various payout levels:

 

Bonus Payout Amounts

% Payable in Cash

% Payable in Restricted Stock

Less than $150,000

100%

0%

Between $150,000 and $1,000,000

50%

50%

In excess of $1,000,000

0%

100%

 

All Bonus Award amounts in excess of one million dollars will be paid in
Long-Term Equity awards.

 

(ii) Long-Term Equity Award. Long-Term Equity Component will be in the form of
shares of restricted stock under the Company’s 2010 Stock Incentive Plan that
will vest ratably on an annual basis over a three-year period or such other
period as may be determined by the Compensation Committee.